Citation Nr: 1615215	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  11-01 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an apportionment of the Veteran's compensation benefits on behalf of the appellant's minor child, N.S.


REPRESENTATION

Appellant represented by:	Kristina Morgan, Attorney-at-Law

Veteran represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1994 to May 2002.  The appellant is the mother and custodian of the minor child, N.S.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 determination issued by the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO), which denied the appellant's claim for apportionment.  Jurisdiction of the appeal was subsequently transferred to the RO in St. Petersburg, Florida.  This is a contested claim.

In her April 2011 substantive appeal (via VA Form 9), the appellant indicated that she wished to testify at a Board video-conference hearing.  As such, in January 2014, the Board remanded this matter so that such a hearing could be scheduled.  In July 2015, notice of the hearing was sent to the appellant's address of record, which is the same address that was provided on her VA Form 9, and it was also sent to the address of her representative.  The notice letter, however, was returned to VA marked "return to sender - not deliverable as addressed."  Thereafter, the appellant failed to appear for her scheduled Board hearing.  The law specifically provides that written VA notices are to be sent to "a claimant or payee at his or her latest address of record."  38 C.F.R. § 3.1(q) (2015).  In addition, the appellant has an obligation to assist in the adjudication of her claim in notifying VA of any change in address.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993) (noting that the claimant bears the burden of keeping VA apprised of his whereabouts and that, where he does not, "there is no burden on the part of the VA to turn up heaven and earth to find him"); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, as VA notified the appellant of her scheduled hearing at her address of record, she failed to keep VA apprised of her whereabouts, and ultimately failed to report for her Board hearing, her request for such a hearing is considered to be withdrawn.  See 38 C.F.R. § 20.702(d) (2015). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

The child, N.S., is not an illegitimate child of the Veteran, or otherwise considered a dependent child for VA purposes.


CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's compensation benefits have not been met.  38 U.S.C.A. §§ 101(4)(A), 5307 (West 2014); 38 C.F.R. §§ 3.4, 3.204, 3.210(b), 3.450, 3.451, 3.452, 3.458 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) do not apply to decisions regarding how benefits are to be distributed.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006); see also Barger v. Principi, 16 Vet. App. 132, 138 (2002) (the VCAA does not generally apply to matters arising under Chapter 53, Title 38, of the United States Code).

Claims for apportionment are considered "simultaneously contested claims" because they involve questions pertaining to the allocation of available benefits between two or more parties.  The law includes special requirements for such claims.  See 38 U.S.C.A. § 7105A (West 2014); 38 C.F.R. §§ 19.100, 19.101, 19.102 (2015).  Generally, both parties to a simultaneously contested claim must receive notice of all procedural actions in the case, including: the rating decision with notification of appellate rights, statement of the case (SOC), and the content of the substantive appeal filed by the opposing party, to the extent it contains information directly affecting the payment (or potential payment) of the apportionment at issue.  The claims file reflects that the appellant has received notice compliant with these requirements.  Additionally, as the Veteran is the prevailing party in this decision, any potential notice deficiencies to him are considered harmless error.  

II.  Legal Framework 

Compensation benefits may be apportioned on behalf of a veteran's spouse, child(ren), or dependent parents when certain conditions are met.  38 U.S.C.A. 
§ 5307.  A "general" apportionment may be paid if the Veteran is not residing with his or her spouse or if his or her children are not residing with the Veteran and the Veteran is not reasonably discharging his responsibility for the spouse's or the children's support.  See 38 C.F.R. § 3.450.  The United States Court of Appeals for Veterans Claims (Court) has held that it is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under section 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).  Without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be specially apportioned between the Veteran and his or her dependents on the basis of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the Veteran, his, or her dependents, and the apportionment claimants.  See 38 C.F.R. § 3.451.  

Both of these types of apportionments are payable to a spouse or dependent.  For VA purposes, a dependent "child" is defined as a person who is unmarried, under the age of 18 years, and who is:

a legitimate child, a legally adopted child, a stepchild who is a member of a veteran's household or was a member at the time of the veteran's death, or an illegitimate child but, as to the alleged father, only if acknowledged in writing signed by him, or if he has been judicially ordered to contribute to the child's support or has been, before his death, judicially decreed to be the father of such child, or if he is otherwise shown by evidence satisfactory to the Secretary to be the father of such child.

38 U.S.C.A. § 101(4)(A).

The Secretary of VA has promulgated a regulation implementing the statutory definition of "illegitimate child," which states:

As to the mother of an illegitimate child, proof of birth is all that is required.  As to the father, the sufficiency of evidence will be determined in accordance with the facts in the individual case.  Proof of such relationship will consist of:

(1) An acknowledgement in writing signed by him; or

(2) Evidence that he has been identified as the child's father by a judicial decree ordering him to contribute to the child's support or for other purposes; or

(3) Any other secondary evidence which reasonably supports a finding of relationship, as determined by an official authorized to approve such findings, such as:

(i) A copy of the public record of birth or church record of baptism showing that the veteran was the informant and was named as parent of the child; or

(ii) Statements of persons who know that the veteran accepted the child as his; or

(iii) Information obtained from service department or public records, such as school or welfare agencies, which shows that with his knowledge the veteran was named as the father of the child.

38 C.F.R. § 3.210(b).  

The Court has interpreted "illegitimate child," as used in section 3.210(b), as a child born out of wedlock that, necessarily, has a biological relationship with the parent.  McDowell v. Shinseki, 23 Vet. App. 207, 211-12 (2009), aff'd, 396 F. App'x 691 (Fed. Cir. 2010); see also Burch v. Brown, 6 Vet. App. 512, 513 (1994).  Thus, there is no requirement that there exist an ongoing parental relationship; only that the parent-in-question be the biological parent of the child.  See McDowell, 23 Vet. App. at 211-12.  

The evidence proffered to prove this point need not be irrefutable and, in fact, a claimant cannot irrefutably establish that a child is an illegitimate child of a veteran merely by offering any of the evidence listed in section 3.210(b).  Id. at 214.  The Board must analyze the credibility and probative value of the evidence, account for evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Id. at 215-16 (citing 38 U.S.C.A. § 7104(d)(1)).  It is noted that the "benefit-of-the-doubt" rule is not for application in simultaneously contested claims because the benefit of the doubt cannot be given to both an appellant and a veteran.  See Elias v. Brown, 10 Vet. App. 259, 263 (1997).

III.  Analysis

The appellant seeks entitlement to an apportionment of the Veteran's compensation benefits on behalf of the appellant's minor child, N.S.  For the reasons that follow, the Board finds that N.S. is not a dependent child for VA purposes and, therefore, the claim for apportionment must be denied.

From the outset, the Board notes that the evidence does not show, and the appellant has not asserted, that the appellant and the Veteran were ever married.  Further, the appellant's sole contention is that the Veteran is the child's biological father.  Thus, the Board will rule out the possibility that the child may be a legitimate child, step child, or adopted child.  As such, the Board needs only to consider whether the child is an illegitimate child.  

To this end, the appellant has proffered several types of evidence: emails between the appellant and the Veteran and other friends and family members, legal filings and a police report, medical records, and lay statements from other non-parties.

With regard to the email evidence, the Board does not find it to be sufficient to establish a biological relationship between the Veteran and the child.  The Board acknowledges that the emails appear to show that on multiple instances the Veteran referred to the child as his own, that he wished to establish a parental relationship with the child, and that he wished to financially support the child.  The emails also appear to show that the Veteran communicated these beliefs with the appellant and his family and friends.  However, the Board cannot construe these emails as "an acknowledgement in writing signed by him" because they lack authenticity and a signature.  See 38 C.F.R. § 3.210(b)(1); see also McDowell, 23 Vet. App. at 221 (Hagel, L., concurring in part, dissenting in part) (the basic premise of a signed writing implies a contractual requirement).  At no point in time has the Veteran verified that he wrote and sent those emails, and none of the emails contain the Veteran's signature.  Further, to the extent that the emails show that friends and family believe the Veteran is the father of the minor child in question, the Board recognizes that this is considered secondary evidence under section 3.210(b)(3)(ii); however, the Board finds that these emails do not necessarily show that the Veteran is the biological parent of the child.  See McDowell, 23 Vet. App. at 211-12.  The Board reasons that these emails are indicative of a paternal relationship, but his friends and family would have merely been presuming a biological relationship.  

The Board reaches a similar conclusion with regard to the savings bond that was purchased by the Veteran's father for the child.  This gift, while generous, does not evidence a biological relation between the Veteran and the child.  See id.

With regard to the legal filings of record, the Board recognizes that the appellant filed a claim for child support, however, there is no evidence of record that the claim was ever adjudicated.  The evidence shows that the State of Georgia had difficulty serving the Veteran; however, his possible avoidance of a civil action cannot be construed as an admission of a biological relationship.  There is no court decree finding that the Veteran is the father.  Further, the May 2006 police report that evidences the cohabitation of the Veteran and the appellant during the term of the pregnancy, and presumably during the time of conception of the child, does not establish a biological relation between the Veteran and the child-that is, despite cohabitation, the child may still have a different biological father.

With regard to the medical records, the Board recognizes that the child's birth certificate does not list the Veteran as a father, the hospital admission records show that the Veteran did appear at the hospital during the birth of the child but was asked to leave, and the other hospital records also do not affirmatively identify the Veteran as the father of the child.  The Board acknowledges that the hospital records, at one point, state "Father: [Veteran]" but then on the following line it is written "Father of the baby involved: No."  Given the contradictory nature of these statements, the Board cannot find that they imply a biological relationship between the Veteran and the child.

Lastly, the Board has considered the lay statements of the appellant and the appellant's mother.  These statements are not considered credible evidence of a biological relation because they originate from interested parties.  See 38 C.F.R. 
§ 3.210(b)(3)(ii); see also VA's Adjudication Procedures Manual (M21-1), III.iii.5.G.1.d.  This finding includes the statements the appellant certified under oath in connection with her legal filings, to include for child support.  And, while the Board acknowledges that the appellant has argued that her mother is not a financially interested party, the Board finds that she is inherently biased and interested in the outcome of this matter given her familial relation and, therefore, is considered an interested party.

In summary, the Board concludes that the evidence of record, when viewed in the aggregate, is not sufficient to show that the child is the illegitimate child of the Veteran and, therefore, the child, N.S., is not considered a dependent child of the Veteran's for VA purposes.  See 38 U.S.C.A. § 104(4)(A); 38 C.F.R. § 3.210(b).  The Board also does not find the evidence to be in equipoise and, even if it were, because this is a contested claim, the benefit-of-the-doubt rule is not for application.  Elias, 10 Vet. App. at 263.  As the Board has found that the child, N.S., is not a dependent child for VA purposes, the child is not eligible for an apportionment of the Veteran's benefits.  Thus, the claim for an apportionment is denied.


ORDER

Apportionment of the Veteran's compensation benefits on behalf of the appellant's minor child, N.S., is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


